DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “button” (claims 1, 10, 12 and 15-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 10, 12, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimura US 2016/0147189 (hereinafter “Arimura”).
Regarding claims 1, 12, 13, and 15-20 (display with buttons, refer to annotated FIG. 2), Arimura discloses an image forming apparatus (1) comprising:
 a discharging tray (8, 8a, refer to FIGS. 2-8) configured to support a sheet, the sheet being discharged toward a sheet discharging direction, the sheet discharging direction being a direction toward which the sheet is discharged; 

    PNG
    media_image1.png
    570
    738
    media_image1.png
    Greyscale

an operation panel (refer to annotated FIG. 2 above) configured to be located at a position which is different from the position of the discharging tray in a width direction, which is orthogonal with respect to the sheet discharging direction and with respect to a vertical direction, and above the discharging tray; and 
a supporting member (14) configured to be located at the discharging tray, the supporting member being capable of supporting the discharged sheet with the discharging tray, and a front end portion (downstream portion, refer to FIG. 7) of the supporting member configured to be located above an upper surface of the discharging tray (capable, refer to FIGS. 5-7 AND 13), 
wherein at least a part of the front end portion of the supporting member is configured to overlap the operation panel when viewed in the width direction (capable, see FIG. 7), and
wherein the operational panel is configured to be located at a position that is different from the position of the supporting member in the width direction, and
wherein the operation panel includes at least one of an operation screen and a button (refer to annotated FIG. 2).
	Regarding claim 2, wherein one side of the operation panel in the width direction is configured to guide (slidably support, capable, refer to FIG. 2 shows a side wall of operation panel is capable of making sliding contact with a side of a sheet) one end of the sheet in the width direction supported by the supporting member.
	Regarding claim 10, Arimura discloses an image forming apparatus (1) comprising:
a discharging tray (8, 8a) configured to support a sheet, the sheet being discharged toward a sheet discharging direction, the sheet discharging direction being a direction toward which the sheet is discharged;
an operation panel (refer to annotated FIG. 2 above) configured to be located at a position that is different from the position of the discharging tray in a width direction, which is orthogonal with respect to the sheet discharging direction and with respect to a vertical direction, and above the discharging tray, the operation panel including an operation screen (shown but not labeled in annotated FIG. 2); and 
a supporting member (14) configured to be located at the discharging tray, the supporting member being capable of supporting the discharged sheet with the discharging tray, and front end portion (downstream portion) of the supporting member configured to be located above an upper surface of the discharging tray (capable, refer to FIGS. 5-7 AND 13),
 	wherein at least a part of the supporting member configured to overlap a quadrangle area (capable of drawing a virtual quadrangle and overlapping with the supporting member) when viewed in the width direction, the operation screen in the operation panel consisting a diagonal line of the quadrangle area (capable), and
wherein the operational panel is configured to be located at a position that is different from the position of the supporting member in the width direction.
	Allowable Subject Matter
Claims 3-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that cited reference to Arimura fails to teach wherein the operation panel includes at least one of an operation screen and a button.  
In response, the reference of Arimura does teach a screen with buttons as shown in annotated Fig. 2.  Since argument presented by Applicant is not persuasive, the claims stand rejected by the same art presented in the previous office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that previous cited references of Taguchi and Maruta also teach a screen with a button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656